Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 26, 2021

                                      No. 04-21-00215-CV

                                      Johnny VASQUEZ,
                                           Appellant

                                                v.

                                       Sonia SOTELLO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00358
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER

       On October 12, 2021, we ordered Appellant to show cause in writing that the clerk’s
record fee has been paid. Appellant complied, and the clerk’s record was filed on October 25,
2021. Our October 12, 2021 order is satisfied.
       The court reporter’s affidavit states that no reporter’s record was requested, and there is
no reporter’s record in this case.
       Appellant’s brief is due on November 24, 2021.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court